Citation Nr: 1235079	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-22 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2	Entitlement to an initial compensable evaluation for hypertension with renal insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in Waco, Texas in June 2011.  This transcript has been associated with the file.  The Veteran was notified in April 2012 that the Judge who held his hearing was no longer at the Board, but that he could have another hearing.  The Veteran did not respond to this letter and as such, he will not be scheduled for an additional hearing.

The case was brought before the Board in August 2011, at which time the claim of entitlement to service connection for a bilateral hearing loss disability was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining private treatment records.  The Veteran was mailed a letter in August 2011 indicating that he should provide contact information for two companies he worked for post-service.  The Board observes there is no response to this letter.  Although the August 2011 Board remand instructed the AOJ to obtain contact information and request documentation, without the Veteran's authorization to release information, no private medical information can be obtained.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In an August 2011 decision the Board also denied entitlement to an initial compensable evaluation for the Veteran's hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the Veteran's hypertension claim and remanding the matter for further proceedings.  The case is now once again before the Board.


FINDINGS OF FACT

1.	The preponderance of the evidence establishes that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.

2.	The Veteran's hypertension is manifested by diastolic pressure which is under 100 and systolic pressure under 160; and there is no history of diastolic pressure which is predominantly over 100.


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).

2.	The criteria for a compensable evaluation for hypertension have not been met at any point during the appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  As noted above, the Veteran was sent a letter in August 2011 requesting additional information for his private audiograms.  The Veteran did not respond to this letter.  The Board notes that '[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the AOJ cannot obtain private treatment records without the Veteran providing an authorization to release the records.  As he has not done so, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in June 2007 for his hearing loss claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in March 2008 and August 2010 to determine the severity of his hypertension.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

With claims of service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he suffers from bilateral hearing loss as the result of exposure to loud noise in-service.  He states that he worked around aircraft engines and weapons loading vehicles.  See August 2007 Notice of Disagreement and June 2011 Board hearing transcript.  His DD-214 indicates the Veteran served as a Weapons Loading Crew Member.  The Veteran's MOS in the Air Force has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

In reviewing the service treatment records the Veteran was afforded audiograms before entering, and during service.  At his July 2002 entrance examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
10
15
20
In a November 2004 Hearing Conservation Examination Report the Veteran reported that he was given foam ear plugs, but he did not indicate he was suffering from any specific hearing loss at that time.  The Veteran answered that he was not having difficulty hearing over the phone, normal speech, or in noisy rooms.  

At the November 2004 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
0
LEFT
5
5
5
15
10

In reviewing this audiogram, the Board observes there is no evidence the Veteran suffered from a bilateral hearing loss disability while in-service for VA purposes under 38 C.F.R. § 3.385.  The Board will next review post-service treatment records to evaluate if service connection is warranted for a right ear hearing loss disability.

The Veteran was afforded a VA examination in June 2007.  The Board notes that the claims file was unavailable for review.  However, the Veteran was given a current audiogram at that time and there was no evidence of a hearing loss disability present at the time of the examination.  38 C.F.R. § 3.385.  As such, a review of the claims file would not have altered the examination results.

At the June 2007 examination the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10 
10
20
15

The Veteran's speech recognition scores on the Maryland CNC Test were 100 percent for the right ear and 98 percent for the left ear.  
The Veteran was also afforded a VA examination in September 2008 for his tinnitus.  The Veteran's hearing was also measured at this examination.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10 
5
10
20

The Veteran's speech recognition scores on the Maryland CNC Test were 100 percent for the right ear and 100 percent for the left ear.  

As noted above, there is no competent evidence of record to show that the Veteran's bilateral hearing loss disability was measured by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

As such, at no time during the appeal period did the Veteran have a bilateral hearing loss disability for VA purposes.  Id.  Furthermore, the Veteran does not meet the presumption for a hearing loss disability which manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of a bilateral hearing loss disability for VA purposes.  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure.  Indeed, the Veteran is service-connected for tinnitus based on acoustic trauma in service.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current bilateral hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds the VA examination, conducted in June 2007, as dispositive evidence establishing that he does not have a current bilateral hearing loss disability per VA regulation.  38 C.F.R. § 3.385.  Accordingly, the Veteran's claim for service connection must be denied.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his current hypertension should be assigned a compensable rating.  For the reasons that follow, the Board concludes it should not.

The Veteran's hypertension is rated as zero percent disabling.  Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more; the systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominately 200 or more.  A 40 percent rating is awarded where diastolic pressure is predominantly 120 or more.  A 60 percent rating is awarded where diastolic pressure is predominantly 130 or more.  Id.

As noted in the March 2012 JMR the Board had previously stated that the Veteran's diastolic pressure was never predominantly 100 or more, and his systolic pressure was never predominantly 160 or more.  However, there was not a discussion of the Veteran's blood pressure while in-service.  As such, the Board has reviewed service treatment records to determine if a higher evaluation is warranted.

At the Veteran's July 2002 entrance examination the Veteran's blood pressure was recorded as 138/87.  A November 2002 treatment record recorded the Veteran's blood pressure as 129/78.  In a September 2003 record the Veteran's blood pressure was 158/91.  A December 2004 treatment record noted the Veteran's blood pressure as 135/82.  In an August 2005 hypertension screening evaluation the Veteran's blood pressure was recorded over a five day period and only on one occasion did his diastolic pressure show as 100.  On the first day, his right arm blood pressure was measured as 132/100.  At no other time during the 5 day screening did his diastolic pressure raise to at least 100.  In September 2005 the Veteran's blood pressure was recorded as 149/90.  A December 2005 record noted his blood pressure was 130/90 and 139/92.  The Veteran's blood pressure was 139/89 in a July 2006 treatment record.  In a November 2006 VA treatment record the Veteran's blood pressure was recorded as 132/79.  

Even taking into account the Veteran's blood pressure readings from service, there is no evidence that he meets the requirements for a higher rating under Diagnostic Code 7101.  In this regard, the Veteran's diastolic pressure is never predominantly 100 or more, and his systolic pressure is never predominantly 160 or more.  

The VA has obtained numerous post-service treatment records which recorded the Veteran's blood pressure.  The Veteran was afforded a general VA examination in July 2007.  He reported currently taking medication for his hypertension, but he denied any side effects from the medication.  The Veteran's blood pressure was 143/89, 142/80, and 146/81.  The examiner ultimately opined the Veteran's hypertension was controlled with medication.

The Veteran was afforded a VA examination in March 2008 for his hypertension.  The Veteran reported taking medication to control his symptoms.  His blood pressure was recorded as 136/80, 137/77, and 134/78.  The examiner diagnosed the Veteran with controlled hypertension and improved mild renal insufficiency.  

In a June 2008 VA treatment record the Veteran's blood pressure was recorded as 130/84.  In a March 2009 VA treatment record the Veteran's blood pressure was 126/84 and 142/88.  In an October 2009 VA treatment record the Veteran's blood pressure was recorded as 125/82.  

The Veteran was afforded a VA examination in August 2010 for his hypertension.  It was noted he used medication to control his hypertension.  The Veteran reported a history of hypertensive renal disease, nepropathy, but that no renal dialysis was required.  His blood pressure was measured as 131/85, 131/76, and 125/80.  The examiner opined that the Veteran's hypertension was currently stable.

The Veteran was also examined for chronic renal insufficiency.  It was noted that in service he had elevations of serum creatinine and was diagnosed with renal insufficiency.  There was no diagnosis for the etiology of this condition.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  However, as has been discussed the Veteran has not, at any time, met the requirements for a 10 percent evaluation under Diagnostic Code 7101.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable rating.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The VA treatment records indicate the Veteran's blood pressure has been taken on numerous occasions; however, his diastolic pressure is never predominantly 100 or more, and his systolic pressure is never predominantly 160 or more.  See e.g., VA treatment records: June 2008, 130/84 and October 2009, 125/82.

As there is no evidence to indicate that at any time during the appeal period the Veteran's diastolic pressure was predominantly 100 or more, or that his systolic pressure was predominantly 160 or more, a higher rating of 10 percent is not warranted under Diagnostic Code 7101.  The August 2010 VA examination report indicated that the Veteran did need medication for his hypertension, however under Diagnostic Code 7101 the requirement for a 10 percent evaluation is continuous medication and a history of diastolic pressure predominantly 100 or more.  As indicated above, there is no competent medical evidence that the Veteran suffered from diastolic pressure of 100 or more during the appeal period.

The Board has also considered alternative diagnostic codes which may warrant a higher evaluation.  Under 38 C.F.R. § 4.115a, Diagnostic Code 7502 for chronic nephritis, which is the condition most closely associated to that described in the Veteran's medical records, is to be evaluated as renal dysfunction.  A noncompensable evaluation is assigned when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells, or when there is transient or slight edema or hypertension is evaluated at least 10 percent disabling under Diagnostic Code 7101.  

In this case, the Board does not find evidence which would warrant a higher evaluation under Diagnostic Code 7502.  

Under renal dysfunction, the medical and lay evidence of record does not reveal albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, or definite decrease in kidney function; BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In this regard, in a July 2006 service treatment record the Veteran's albumin was 4.4 where the range is from 3.0 to 4.6.  Following separation from service, in June 2007, his albumin level was at 5.1, which would be higher than normal.  However, in September 2007 it was noted that proteinuria was not present, and there is no documentation of consistently high albumin levels in urinalysis.  In addition, as discussed, there is no documentation or indication of acute nephritis, as noted by the VA examiners.  At his July 2007 VA examination the Veteran's BUN readings were slightly higher than normal at 20, where the range is from 7 to 18, and his creatinine was recorded at 1.8, with the normal range being from .6 to 1.3.  See also December 2007 VA treatment record noting creatinine 1.4, previously 2.1.  

The March 2008 examiner noted the Veteran's creatinine was elevated at 1.4 in August 2005 and had been normalized at the upper level of 1.3 until June 2007 when it was noted to be 1.8.  In July 2007 the Veteran's creatinine was 2.1, but since then the Veteran's creatinine had gradually improved to just above the upper limit of normal.  The examiner observed that aside from the elevation of creatinine, there were no abnormalities noted in his kidneys.  The Veteran had undergone a CT scan in 2007, but no significant abnormalities were noted.  Most recently, at his August 2010 VA examination the Veteran's creatinine was 1.4, recorded as high.  He reported no urinary problems, no acute nephritis, and there were no significant effects associated with his renal insufficiency.

The Veteran's hypertension has been stable and controlled throughout the appeals period.  Although on occasion his creatinine levels had been noted to be higher than normal, there is no evidence they were 4 to 8 mg%.  With the exception of the July 2007 finding, his BUN readings were normal throughout the appeal.  As such, the Board finds that a higher evaluation under Diagnostic Code 7502 is not warranted.

The Board acknowledges the Veteran's contentions that his hypertension warrants a compensable rating.  However, as noted above, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected hypertension.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

As discussed above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his hypertension.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his hypertension.  Additionally, there is not shown to be evidence of marked interference with employment due to his hypertension.  At his June 2011 Board hearing the Veteran testified that he had not missed any work due to his hypertension.  See also March 2008 VA examination report.  

The Veteran has indicated that his hypertension requires him to take medication and watch his diet.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


